DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted July 31, 2020, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagami et al. (EP 2,343,752).
Regarding claim 1, Yamagami et al. teaches a battery pack (Title; Abstract) comprising:
a battery casing (exterior case 10); and
a plurality of battery modules (centrally-arranged battery cell group 27A, battery cell groups 27B) housed inside the battery casing, wherein the plurality of battery modules each include:
a cylindrical battery group (cylindrical battery cells 26), in which a plurality of cylindrical batteries, each of which is provided with terminals at both ends in an axial direction (para. [0031]), are aligned in a direction that is perpendicular to the axial direction to form a first space (the gaps between the cells and the exterior case) between the plurality of cylindrical batteries and an inner wall of the battery casing when viewed in the axial direction (Figs. 3 and 4); and
connection members (bendable lead plates 42) fitted to both ends of the cylindrical battery group in the axial direction to connect the terminals of the plurality of cylindrical batteries to each other (Figs. 2-4), and partially positioned in the first space when viewed in the axial direction (Figs. 2-4), and
the plurality of battery modules are arranged to align in the axial direction, and the connection members of battery modules adjacent to each other are affixed to each other at portions that are positioned in the first space (Figs. 2, 3, 6 and 7)
Regarding claim 2, Yamagami et al teaches a battery pack wherein, in each cylindrical battery group, the plurality of cylindrical batteries are aligned to form a second space (screw hole) at a center of the cylindrical battery group when viewed in the axial direction (Fig. 4).
Regarding claim 3, Yamagami et al. teaches a battery pack wherein each of the plurality of battery modules includes a holder (first battery block 21) that holds the cylindrical battery group, the holder being arranged to avoid overlapping with affixed portions of the connection members in the first space when viewed in the axial direction (Fig. 3).
Regarding claim 4, Yamagami et al. teaches a battery pack wherein battery holding holes (plurality of accommodation space portions 28; para. [0026]) are formed in the holder for individually holding the plurality of cylindrical batteries, and the battery holding holes adjacent to each other are partitioned by a wall part (Fig. 4). 
Regarding claim 5, Yamagami et al. teaches a battery pack comprising a joining member (plate-shaped circuit board 30) that joins a plurality of holders arranged to align in the axial direction (Figs. 3 and 4), 
wherein the cylindrical battery groups of the plurality of battery modules are aligned to form a third space (formed above plate-shaped circuit board 30/130) between the cylindrical battery groups and the inner wall of the battery casing (Figs. 3 and 4), and 
the joining member is arranged to pass through the plurality of holders positioned in the third space (Figs. 3 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al. as applied to claim 1 above, and further in view of Okutani et al. (US 2015/0270590).
Regarding claim 6, Yamagami et al. is silent regarding a battery pack wherein at least part of the cylindrical battery group is arranged along an outline of a regular hexagon.  However, Okutani et al. teaches a battery pack wherein at least part of the cylindrical battery group is arranged along an outline of a regular hexagon (Figs. 3 and 4).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Yamagami et al. such that at least part of the cylindrical battery group is arranged along an outline of a regular hexagon as taught by Okutani et al. when doing so makes the battery case more compact and enables the construction of a battery system with high energy density.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al. as applied to claim 1 above, and further in view of Chih et al. (US 5,105,753).
Regarding claim 7, Yamagami et al. teaches a battery pack according to claim 1 (See the rejection of claim 1 above).  Yamagami et al. is silent regarding a propulsion device comprising said battery pack wherein a drive source which is driven by electric power supplied from the battery pack; and a propulsion unit that uses a drive force generated by the drive source to generate a propulsive force that moves a moving body.  However, Chih et al. teaches a propulsion device comprising a battery pack; a drive source which is driven by electric power supplied from the battery pack (col. 3, lines 45-60); and a propulsion unit that uses a drive force generated by the drive source to generate a propulsive force that moves a moving body (col. 3, lines 45-60).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Yamagami et al. by incorporating it into a propulsion device comprising a drive source which is driven by electric power supplied from the battery pack; and a propulsion unit that uses a drive force generated by the drive source to generate a propulsive force that moves a moving body as taught by Chih et al. in order for the battery pack to be used as intended.  
Regarding claim 8, modified Yamagami teaches a propulsion device comprising a drive casing that houses the drive source (Chih et al., Fig. 2), wherein 
the battery casing constitutes an outer shell of the propulsion device, is detachable from the drive casing (Chih et al., Fig. 2), and is provided with an external terminal for charging the cylindrical battery groups of the plurality of battery modules by means of an external charging device (Chih et al., Fig. 2), and 
the propulsion unit generates the propulsive force underwater (Chih et al., Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724